Citation Nr: 0910093	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  08-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979 
and from August 1980 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  Jurisdiction over the case was subsequently 
transferred to the RO in Manchester, New Hampshire.

In November 2008, the Veteran presented testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has PTSD due to an in-service sexual assault.

2.  The in-service sexual assault has been corroborated by 
credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008) before the Board decides 
this claim.  Although the record reflects that the RO has not 
provided appropriate notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she has PTSD as a result of being 
raped by another soldier while stationed at Fort Hood, Texas 
in 1980.

On a PTSD stressor report, the Veteran stated that she was 
attacked and raped in the barracks at Fort Hood.  After the 
attack, she was knocked unconscious by her attacker.  She 
reported the rape to a criminal investigation agent, who 
attempted to find her attacker but was unsuccessful.  She was 
never told to go to the hospital, and the matter was not 
addressed any further.  The Veteran also stated that she 
became pregnant as a result of the rape, but had a 
miscarriage.

The Veteran's service personnel records do not corroborate 
the sexual assault described by the Veteran or discuss any 
investigation into the matter.  The Veteran's service 
treatment records are largely unavailable from the time 
around which the Veteran claims the rape occurred.  Of the 
records that are available, there is no indication that the 
Veteran was treated after a rape incident, or that she had a 
miscarriage.

The Veteran was afforded a VA examination in December 2005.  
During the examination, the Veteran relayed the history of 
her rape while in service and the problems she has 
experienced as a result.  The Veteran indicated that she has 
had numerous conflicts with work supervisors and colleagues 
due to her PTSD-related anxiety and hypervigilance.  She also 
reported that she experiences difficulty trusting men in both 
work and social settings, as well as anxiety and loss of 
concentration.  The examiner diagnosed the Veteran with PTSD, 
noting that she experiences PTSD criteria such as fear, 
numbing, helplessness, a lack of connection with others, 
diminished interest in participating in activities, and fear 
of being loved or touched.  The Veteran has major impairment 
across multiple areas, including work, family and mood.

The examiner stressed that in his opinion, it is more likely 
than not that the events the Veteran claims to have occurred 
actually did occur.  In support of this contention, he noted 
that the Veteran's demeanor while she was describing the 
events suggested intense physiological reactions and that her 
symptomatology was consistent with her claimed stressor.  
Also, he noted that the absence of medical records or other 
mentions of this event in the Veteran's file, including 
medical records, is in itself supportive of her claim.  As 
the examiner pointed out, "they are simply missing when 
there is every expectation that there should be some 
records."  Furthermore, he emphasized that the fact that the 
Veteran's memory was spotty when retelling the event suggest 
truthfulness, as individuals who "make up claims tend to 
have much more complete memories."

VAMC reports from 2005 through 2008 indicate that the Veteran 
has been treated for PTSD during this time period, and that 
she endorsed symptoms of anxiety, insomnia, panic attacks, 
and depression stemming from military sexual trauma.

At the videoconference hearing before the undersigned 
Veteran's Law Judge in November 2008, the veteran described 
the rape and her subsequent episodes of depression and panic 
attacks.  Though she did not request a discharge from the 
military at the time of the assault, or go to the hospital or 
seek treatment until many years after the assault, the 
Veteran explained that she felt too ashamed to seek help 
until many years after the assault.  She also explained that 
her attacker was never found, and she believes that the Army 
did not adequately pursue or investigate the matter.  The 
Veteran also stated that she did not go to the hospital for 
the miscarriage because she did not realize what was 
happening at the time and she felt ashamed.  

A letter from D.D., the Veteran's partner since 1993, 
indicates that the Veteran has often talked about the rape 
and her lack of trust in men.  She states that the Veteran 
did not get the help she needed after the incident.  The 
Veteran has also expressed to her that she experiences 
nightmares and is deeply troubled by this time in her life.

Although the Veteran's service records do not corroborate 
that the sexual assault did occur, the Board find the 
Veteran's report of sexual trauma to be credible and 
supported by the opinion of the December 2005 examiner.  The 
examiner reviewed the Veteran's file and after an examination 
of the Veteran, found the Veteran's report of the sexual 
assault to be credible and supported by the record.  The 
statement from the Veteran's partner also tends to 
corroborate the Veteran's account.

The evidence is sufficient to establish that the sexual 
assault occurred.  There is also a clear diagnosis of PTSD 
and a link between the current symptomatology and the sexual 
assault.  Accordingly, the Board concludes that the Veteran 
has PTSD due to a verified service stressor, and thus service 
connection for PTSD is in order.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


